number release date id office uilc cca_2009010612015137 ------------- from -------------------- sent tuesday january pm to --------------------- cc ----------------------------------------------- subject re closing aar w nbaps issued generally we should issue the fpaa if we opened a tefra proceeding in response to an administrative_adjustment_request filed by the tax_matters_partner refunds conduct a tefra proceeding or take no action we followed option number sec_6227 allows us to issue technically we could just issue the refunds and not issue the fpaa since the regulations relating to nbaps state that the issuance of an nbap does not mean that we must ultimately issue an fpaa sec_301_6223_a_-2 but we would need extensions of the period for issuing a refund by securing the form for extending the year aar petition period under section a d refunds must be issued within thi sec_2 year period as may be extended see i r c sec d issuing the fpaa has the advantage of automatically extending the refund period for the day petition period plu sec_2 years under section c b ii it also has the added advantage of extending the period for assessment allowing us to assess any partners who may have filed inconsistently with the partnership return and aar so issuing an fpaa is probably the best policy choice allowing all refunds and deficiencies resulting from the aar to be processed
